1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6     JANET BROWN, LAURA MELENDEZ,                      Case No. 3:19-cv-00207-LRH-WGC
      and JOHN BRADLEY BROWN,
7
                                          Plaintiffs,
8            v.

9     UNITED STATES OF AMERICA,

10                                      Defendant.                 and related cases

11
      CARRIE ROMO as the parent and                     Case No. 3:19-cv-00383-MMD-CBC
12    guardian ad litem for J.E. and B.E., minor
      children,
13
                                          Plaintiffs,
14           v.

15    UNITED STATES OF AMERICA,

16                                      Defendant.

17    OLD REPUBLIC INSURANCE                            Case No. 3:17-cv-00295-MMD-WGC
      COMPANY,
18
                                           Plaintiff,             Reassignment Order
19           v.
20    FLYING START AERO, LLC, et al.,
21                                    Defendants.
22

23          The presiding District Judges in these actions have individually and collectively

24   determined that these actions are related and that there is good cause to reassign them

25   to one District Judge. Additionally, reassignment will promote judicial efficiency, avoid

26   duplicative filings by the parties, and will not result in prejudice to the parties.

27          Accordingly, it is hereby ordered that Case No. 3:19-cv-00207-LRH-WGC is

28   reassigned to District Judge Miranda M. Du and Magistrate Judge William C. Cobb, and
1    all future pleadings must bear case number 3:19-cv-00207-MMD-WGC. In addition, Case

2    No. 3:19-cv-00383-MMD-CBC is referred to Magistrate Judge William G. Cobb, and all

3    future pleadings must bear case number 3:19-cv-00383-MMD-WGC.

4          DATED THIS 17th day of July 2019.
5

6
     MIRANDA M. DU                               LARRY R. HICKS
7    UNITED STATES DISTRICT JUDGE                UNITED STATES DISTRICT JUDGE
8
                                                 DATED this 18th day of July, 2019
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
